
	
		I
		111th CONGRESS
		1st Session
		H. R. 2631
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Natural Resources and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the price of gasoline by allowing for offshore
		  drilling, eliminating Federal obstacles to constructing refineries and
		  providing incentives for investment in refineries, suspending Federal fuel
		  taxes when gasoline prices reach a benchmark amount, and promoting free
		  trade.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Affordable Gas Price
			 Act.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Termination of restrictions on oil and natural gas
				development on Federal lands.
					Sec. 4. Limitation of suits under National Environmental Policy
				Act of 1969.
					Sec. 5. Incentives for investment in oil
				refineries.
					Sec. 6. Suspension of fuel taxes on highway motor fuels when
				weekly United States retail gasoline prices exceed benchmark.
					Sec. 7. Increase in mileage reimbursement rates.
					Sec. 8. Termination of application of title IV of the Trade Act
				of 1974 to the Russian Federation and Kazakhstan.
					Sec. 9. Study on effects of oil prices on monetary
				policy.
				
			2.FindingsCongress finds the following:
			(1)High fuel costs
			 retard economic growth and diminish the quality of life for all
			 Americans.
			(2)The trucking
			 industry is particularly hard hit by high fuel prices.
			(3)Attempts to
			 address the issue of high gasoline costs by increasing government involvement
			 in the market through measures such as price controls will only lead to
			 shortages, rationing, and a return of gasoline lines.
			(4)The Federal regulations restricting
			 drilling impose prohibitive costs on the development of new sources of energy,
			 artificially inflating the price of gas.
			(5)Federal gas taxes
			 increase the price of oil thus burdening American families, business, and
			 truckers.
			(6)Allowing private
			 parties to delay, or even halt, the construction of new refineries through
			 litigation over the National Environmental Protection Act’s Environmental
			 Impact Statement requirement reduces the supply of gas thus raising gas
			 prices.
			(7)The so-called
			 Jackson-Vanik (freedom-of-emigration) amendment (section 402 of
			 the Trade Act of 1974) was a United States reaction to the Soviet Union’s
			 highly restrictive emigration policy of the time.
			(8)By 2005, some 15
			 years after the end of communist rule over the Soviet Union, successor states
			 Russia and Kazakhstan allow their citizens the right and opportunity to
			 emigrate, free of any heavy tax on the visas or other documents required for
			 emigration and free of any other tax, levy, fine, fee, or other charge on any
			 citizens as a consequence of the desire of such citizens to emigrate to the
			 country of their choice.
			(9)Elimination of the
			 Jackson-Vanik amendment’s threat of trade-restricting provisions would increase
			 the United States access to oil supplies from non-Arab countries, thus lowering
			 gas prices.
			(10)The adoption of a
			 monetary system of fiat currency unbacked by any ties to gold may have
			 contributed to the raise in gas prices.
			3.Termination of
			 restrictions on oil and natural gas development on Federal lands
			(a)Outer
			 Continental Shelf
				(1)Termination of
			 laws prohibiting expenditures for natural gas leasing and preleasing
			 activitiesAll provisions of existing Federal law prohibiting the
			 spending of appropriated funds to conduct oil or natural gas leasing and
			 preleasing activities for any area of the Outer Continental Shelf shall have no
			 force or effect.
				(2)Revocation of
			 existing Presidential withdrawalsAll existing withdrawals by the
			 President under the authority of section 12 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341) are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of, oil or natural gas.
				(b)Coastal plain of
			 AlaskaSections 1002(i) and 1003 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142(i) and 3143) are repealed.
			4.Limitation of
			 suits under National Environmental Policy Act of 1969Section 102 of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332) is amended by inserting (a)
			 In
			 general.— before the first sentence, and by adding at
			 the end the following:
			
				(b)Limitation on
				suitsA statement required under subsection (a)(2)(C) is not
				subject to judicial
				review.
				.
		5.Incentives for
			 investment in oil refineries
			(a)Increase of
			 expensing for refineries
				(1)In
			 generalSubsection (a) of
			 section 179C of the Internal Revenue Code of 1986 (relating to election to
			 expense certain refineries) is amended by striking 50 percent
			 and inserting 100 percent.
				(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 1323 of the Energy Policy Act of 2005.
				(b)Class Life for
			 Refineries
				(1)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 5-year property) is amended by striking
			 and at the end of clause (vi), by striking the period at the end
			 of clause (vii) and inserting , and, and by inserting after
			 clause (vii) the following new clause:
					
						(viii)any petroleum
				refining
				property.
						.
				(2)Petroleum
			 refining assetSection 168(i) of such Code is amended by adding
			 at the end the following new paragraph:
					
						(20)Petroleum
				refining property
							(A)In
				generalThe term petroleum refining property means
				any asset for petroleum refining, including assets used for the distillation,
				fractionation, and catalytic cracking of crude petroleum into gasoline and its
				other components.
							(B)Asset must meet
				environmental lawsSuch term shall not include any asset which
				does not meet all applicable environmental laws in effect on the date such
				asset was placed in service. For purposes of the preceding sentence, a waiver
				under the Clean Air Act shall not be taken into account in determining whether
				the applicable environmental laws have been met.
							(C)Special rule for
				mergers and acquisitionsSuch term shall not include any asset
				with respect to which a deduction was taken under subsection (e)(3)(B) by any
				other taxpayer in any preceding
				year.
							.
				(3)Effective
			 date
					(A)In
			 generalThe amendments made by this subsection shall apply to
			 refineries placed in service after the date of the enactment of this
			 Act.
					(B)ExceptionThe
			 amendments made by this section shall not apply to any refinery with respect to
			 which the taxpayer has entered into a binding contract for the construction
			 thereof on or before the date of the enactment of this Act.
					6.Suspension of
			 fuel taxes on highway motor fuels when weekly United States retail gasoline
			 prices exceed benchmark
			(a)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on motor and aviation fuels) is amended by
			 adding at the end the following new subsection:
				
					(f)Suspension of
				highway motor fuel taxes when retail gasoline exceeds benchmark
						(1)In
				generalDuring any suspension period, the tax imposed by this
				section or section 4041 on highway motor fuel shall be suspended.
						(2)Definitions and
				special ruleFor purposes of this subsection—
							(A)Suspension
				periodThe term suspension period means the
				period—
								(i)beginning on the date on which the weekly
				United States retail gasoline price, regular grade (as published by the Energy
				Information Administration, Department of Energy), inclusive of such tax, is
				greater than $3.00 per gallon, and
								(ii)ending on the
				date on which such price (as so published), without regard to this subsection,
				does not exceed $3.00 per gallon.
								(B)Highway motor
				fuelThe term highway motor fuel means any fuel
				subject to tax under this section or section 4041 other than aviation gasoline
				and aviation-grade
				kerosene.
							.
			(b)Maintenance of
			 trust funds deposits; amounts appropriated to trust funds treated as
			 taxes
				(1)In
			 generalThere is hereby
			 appropriated (out of any money in the Treasury not otherwise appropriated) to
			 each trust fund which would (but for this subsection) receive reduced revenues
			 as a result of a suspension in a rate of tax by reason of section 4081(f)(1) of
			 the Internal Revenue Code of 1986 (as added by this section) an amount equal to
			 such reduction in revenues. Amounts appropriated by the preceding sentence to
			 any trust fund—
					(A)shall be transferred from the general fund
			 at such times and in such manner as to replicate to the extent possible the
			 transfers which would have occurred had such section 4081(f)(1) not been
			 enacted, and
					(B)shall be treated
			 for all purposes of Federal law as taxes received under the appropriate section
			 referred to in such section 4081(f)(1).
					(c)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			(d)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, tax has been imposed under section 4081 of the Internal
			 Revenue Code of 1986 on any highway motor fuel, and
					(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is filed with the Secretary
			 of the Treasury before the date which is 6 months after the tax suspension date
			 based on a request submitted to the taxpayer before the date which is 3 months
			 after the tax suspension date by the dealer who held the highway motor fuel on
			 such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any highway motor fuel in retail stocks
			 held at the place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Tax suspension
			 dateThe term tax suspension date means the first
			 day of any suspension period in effect under section 4081(f) of the Internal
			 Revenue Code of 1986 (as added by subsection (a) of this section).
					(B)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
					(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(e)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any
			 highway motor fuel which is held on the tax restoration date by any person,
			 there is hereby imposed a floor stocks tax equal to the excess of the tax which
			 would be imposed on such fuel had the taxable event occurred on such date over
			 the tax (if any) previously paid (and not credited or refunded) on such
			 fuel.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the suspension period (as defined in section 4081(f) of the Internal
			 Revenue Code of 1986).
					(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given to such term by section 4081(f) of such Code.
					(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
				(5)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
						(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such section.
				7.Increase in
			 mileage reimbursement rates
			(a)BusinessFor
			 purposes of the Internal Revenue Code of 1986, after the date of the enactment
			 of this Act, the optional standard mileage rates to be used for computing the
			 deductible costs of operating an automobile for business purposes shall be not
			 less than 70 cents per mile.
			(b)Medical, moving,
			 and charitable contribution ratesFor any day during the period
			 under which highway motor fuel taxes are suspended under section 4081(f) of the
			 Internal Revenue Code of 1986—
				(1)the optional
			 standard mileage rates to be used for computing the deductible costs of
			 operating an automobile for medical, moving, and charitable purposes shall be
			 the same rate which is in effect for such day for business purposes, and
				(2)the rate under
			 section 170(i) shall not apply.
				8.Termination of
			 application of title IV of the Trade Act of 1974 to the Russian Federation and
			 Kazakhstan
			(a)Presidential
			 Determinations and Extensions of Nondiscriminatory TreatmentNotwithstanding any provision of title IV
			 of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that such title should no longer
			 apply to both the Russian Federation and Kazakhstan; and
				(2)after making a
			 determination under paragraph (1) with respect to the Russian Federation and
			 Kazakhstan, proclaim the extension of nondiscriminatory treatment (normal trade
			 relations treatment) to the products of those countries.
				(b)Termination of
			 Application of Title IVOn
			 and after the effective date of the extension under subsection (a)(2) of
			 nondiscriminatory treatment to the products of the Russian Federation and
			 Kazakhstan, title IV of the Trade Act of 1974 shall cease to apply to those
			 countries.
			9.Study on effects of
			 oil prices on monetary policyNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of the Treasury and the Board of
			 Governors of the Federal Reserve System shall produce a study on the
			 relationship between the increase in the price of oil and the monetary system
			 of fiat currency. The results of this study shall be submitted to the Chairman
			 of the Committee on Financial Services of the House of Representatives and the
			 Chairman of the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
		
